Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the Amendments and Arguments filed 18 April 2022.  As directed by applicant, Claims 1, 3-10, 12, 14 and 15 and 18 are amended (1,14 and 18 substantively, the rest not) and claims 23-26 are added.  Claim 11 is newly cancelled.  Thus claims 1-10,12-15,18, and 23-26 are pending.  This is a final Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the length" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is understood as “a length”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10,12- 15, 18, 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nestec S.A. (Wipo Patent Publication WO2014096405A1, herein “Nestec”) in view of Nishizaki Wipo Patent Publication WO2011152296, Translation of Specification attached)

Regarding claim 1, Nestec discloses a container (fig. 1, drinking cup 1) for a foodstuff or beverage preparation machine, the container containing beverage or foodstuff material (Fig. 3A, p. 10 line 14-15) and comprising a code encoding preparation information (fig. 2), the code comprising a reference portion (the bottom of the container 1) and a data portion (the data segments 11a, including their spacing and widths and angles): 
the data portion comprising a data unit (Nestec, fig. 2, units 11a) arranged on an encoding line (any line radiating out from the center to the edge on the side of any unit 11a)…to at least partially encode a parameter of the preparation information (Nestec, p. 3 line 5 “information encoded by the pattern relate to features, properties or processing of a beverage”).
Nestec does not disclose wherein the code has a peripheral length of 600-1600 µm, nor wherein the reference portion comprising an arrangement of at least two reference units defining a reference point and a reference line extending from the point; and 
the encoding line extending from a reference point and arranged at an angle a to the reference line, the data unit arranged a distance from the reference point as a variable to at least partially encode a parameter of the preparation information.  
Nestec does disclose all the data radiating out from a center area (Nestec, fig. 2, p. 10 lines 1-2) 
Regarding the size,  Nestec does describe that his insert, putting the code on a cup to indicate parameters, can be adaptable to “any shape or size” (Nestec, p. 4 line 31). Furthermore, size is not a novel feature.  As is well established, differences in size is not an inherently novel feature (MPEP § 2144.04IV.(A)) as this device, reading the code, would work the same even if the features were reduced in size.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Nestec in view of Nishizaki, to change the size of the code area, in order to better hide the coding feature on the container, for aesthetic purposes (to not be conspicuous), for instance on mugs that match other kitchenware (As evidence for this, please see WO2015/055849 to Empl see equivalent US2016/0242594,¶17 that describes , that describes small QR codes within the claimed range “1.5 mm” equals 1,500 µm).

However, Nishizaki teaches an arrangement of at least two reference units defining a reference point (Nishizaki, fig. 1 central point 1011, p. 8 of 27  ¶3) and a reference line (virtual line segment1022, p. 8 of 27 ¶4)  extending from N; and 
the encoding line extending from the reference point and arranged at an angle to the reference line (Nishizaki, lines 1a,1b through 8a,8b are all at an angle to 1022 and extending out from 1011, p. 10 of 27 last paragraph), the data unit arranged a distance from the reference point as a variable to at least partially encode a parameter of the preparation information (the distance of 1031 though 1034 from the center is the variable to partially encode a parameter for preparation of the liquid, also p. 10 of 27 last paragraph).  
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to incorporate the teachings of Nishizaki with code markings in relation with central and reference data, to easily indicate a code based on radial position and distance from the center, in order easily identify different parameters, as Nestec already does, through a “dialectric or conductive pattern said pattern encoding information” (Nestec, Abstract) being composed of concentric arcs of a circle” and “angular sectors” (Nestec, p. 3 lines 1-4) and the different features relate to different properties, and that pattern is formed and/or printed (Nestec, p. 4 line 16), but Nestec does not describe exactly how that pattern works to define and relay information, so the teachings of Nishizaki, with the way the information is laid out in relation to the references, would supply that information.


Regarding claim 2, Nestec in view of Nishizaki teach all the limitations of claim 1, as above, and further disclose a container wherein the data unit(s) is arranged at any continuous distance from the reference point (Nestec, Fig. 2, it can be seen that the data is at least arranged at a distance from the center, the teachings of Nishizaki, fig. 1, also being combined, and it too has the data be at continuous distances from the center).  

Regarding claim 3, Nestec in view of Nishizaki teach all the limitations of claim 1, as above, and further teach a container wherein the data portion comprises a plurality of data units (Nishizaki, information dots 1030), each arranged on a virtual line (virtual radiation lines 1a,1b – 8a,8b) at a distance from the reference point (Nishizaki, virtual circles 1031-1034) and at least partially encode a parameter of the preparation information, the encoding lines Nishizaki, data units are along virtual radiation lines [1a,1b through 8a,8b], all the concentric virtual circles 1031-1034 “at a distance from the reference point”, and all the lines at different angles to reference line 1022, p. 8 of 27 ¶5).  

Regarding claim 4, Nestec in view of Nishizaki teach all the limitations of claim 3, as above, and further teach wherein adjacent virtual lines are arranged at equal angles to each other (Nestec, p. 8 of 27 ¶6, “radiations are provided at equal intervals every π/8).  

Regarding claim 5, Nestec in view of Nishizaki teach all the limitations of claim 3, as above, and further teach wherein a reference line orientation identifier defines the reference point, wherein the orientation identifier comprises: a reference unit which is identifiable from the other units of the code by one or a combination of size (Nishizaki, p. 8 of 27, “The size of the central position mark 1010 is larger than the size of the outermost position mark 1020. Further, the size of the outermost peripheral position mark 1020 is larger than the size of the information dot 1030.”, these structures would have been apparent in the combination made above, in how the pod identifiers work.), shape, color; or a plurality of reference units which are the same as the other reference unit(s) and/or data unit of the code, whereby the reference units of the orientation identifier are arranged with a configuration defining the reference point  (Only one of all these criteria needs to be met to meet the claim). 

Regarding claim 6, Nestec in view of Nishizaki teach all the limitations of claim 5, as above, and further teach wherein the reference portion comprises a further reference unit, which is arranged: at a greater radial position from said orientation identifier than the data units (Nishizaki, outermost position mark 1020, this would have been obviously made in the combination above); and/or at a predetermined reserved radial position from said orientation identifier.  

Regarding claim 7, Nestec in view of Nishizaki teach all the limitations of claim 1, as above, and further teach wherein the data portion has an encoding area (Nestec, bottom of cup area where pattern 11 is, fig. 2), the data units thereof being arrange within the bounds of the encoding area, whereby the encoding area is circular or rectangular and is radially intersected by the reference line (Nestec, area on bottom of cup with patter in circular; Nishizaki, fig. 1, area where coded data is circular and intersected by reference line 1022).

Regarding claim 8, Nestec in view of Nishizaki teach all the limitations of claim 1, as above, and further teach wherein the data unit further encodes metadata associated with the parameter, the metadata being encoded discretely to either enable identification of the particular parameter and/or a property associated therewith (Nestec, p. 3 lines 5-6, “preferably the information encoded by the pattern relate to features, properties or processing of a beverage or food ingredient enclosed in the drinking cup).

Regarding claim 9, Nestec in view of Nishizaki teach all the limitations of claim 8, as above, and further teach wherein the metadata is encoded as a variable comprising: a unit length of a data unit selected from one of a plurality of predetermined unit lengths (Nestec fig. 2, what is described as the width w corresponds to a unit length of the data); and/or an offset of center of a data unit from the encoding line, the offset along an offset line orthogonal the encoding line, the offset selected from one of a plurality of predetermined offsets. (Meeting this claim only requires finding one of the alternate limitations)

Regarding claim 10, Nestec in view of Nishizaki teach all the limitations of claim 1, as above, and further teach wherein a plurality of data units are arranged along an encoding line (Nestec, fig. 2, can see where multiple data units 11a and in one radiating line; p. 12 line 21-23, “enables the coding of numerous information in a dense manner”; Nestec does not teach  whereby each data unit encodes a separate parameter, each data unit being identifiable by metadata.  Nestec deals with patterns (abstract).  However, Nishizaki deals with specific points relating specific information.  Thus it would have been obvious to modify Nestec with this further teaching of Nishizaki, in order to specifically add desirable parameters, to the workings of the beverage maker. 


Regarding claim 12, Nestec in view of Nishizaki teach all the limitations of claim 1, as above, and further teach wherein the code is formed on a surface of the container (Nestec, fig. 2, on the bottom surface of the cup) or on an attachment, which is attached thereto.  

Regarding claim 13, Nestec in view of Nishizaki teach all the limitations of claim 1, as above, and further teach a container wherein the container is selected from the group consisting of: a capsule; a packet; a receptacle for end user consumption of the beverage or foodstuff therefrom (Nestec, fig. 3A, drinking cup 1, p. 10 line 17-18, “use the cup to prepare a beverage); and a collapsible container.  (Only one of all these options is required)

Regarding claim 14, Nestec discloses a beverage or foodstuff preparation system 4comprising a container for containing beverage or foodstuff material and comprising a code encoding preparation information, the code comprising a reference portion and a data portion (Nestec, 11 fig. 2)…; and a beverage or foodstuff preparation machine, the preparation machine comprising: a container processing subsystem (Nestec, Fig. 4, including dispensing area 7 and support means 6, p. 14 line 18) to receive the container (6) and to prepare a beverage or foodstuff therefrom (p. 12 lines 27-28)through reading device 2 and control unit 4); a code processing subsystem operable to: obtain a digital image of the code of the container (Nestec, p. 17 lines 30 through p. 18 line 2; “reading unit with reading electrode generating “a digital voltage jump” when it processes each part of the pattern); process said digital image to decode the encoded preparation information (p. 8 lines 25-31; “decoding information”); a control subsystem operable to control said container processing subsystem using said decoded preparation information (Nestec, p. 6 lines 25-29, p. 8 line 31, “preparing the food or beverage according to the decoded information)…. and converting the determined distance (relating to data units) into an actual value of a parameter using a stored relationship between the parameter and distance (Nestec, p. 3 lines 2-8; p. 7 line 30 through p. 8 line 5; converting patterns into parameters, dispensing time, for instance, takes into account distances from center, the secondary reference below gives a more specific way of identifying the patterns and marks, but even Nestec anticipates this generality.)
Nestec is does not teach wherein the code has a peripheral length of 600-1600 µm, nor regarding  the reference portion comprising an arrangement of at least two reference units defining a reference point and a reference line extending from the point; and the data portion comprising a data unit arranged on an encoding line, the encoding line extending from the reference point and arranged at an angle a to the reference line, the data unit arranged a distance from the reference point as a variable to at least partially encode a parameter of the preparation information; and he is also silent regarding wherein “the code processing subsystem is configured to decode the encoded preparation information by: locating the reference and data units of the code; identifying at least two reference units and determining therefrom the reference point and reference line extending from the point; determining for a data unit a distance along the encoding line from the reference point; and converting the determined distance into an actual value of a parameter using a stored relationship between the parameter and distance”.
Regarding the size,  Nestec does describe that his insert, putting the code on a cup to indicate parameters, can be adaptable to “any shape or size” (Nestec, p. 4 line 31). Furthermore, size is not a novel feature.  As is well established, differences in size is not an inherently novel feature (MPEP § 2144.04IV.(A)) as this device, reading the code, would work the same even if the features were reduced in size.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Nestec in view of Nishizaki, to change the size of the code area, in order to better hide the coding feature on the container, for aesthetic purposes (to not be conspicuous), for instance on mugs that match other kitchenware (As evidence for this, please see WO2015/055849 to Empl see equivalent US2016/0242594,¶17 that describes , that describes small QR codes within the claimed range “1.5 mm” equals 1,500 µm).
However, Nishizaki teaches regarding  the reference portion comprising an arrangement of at least two reference units defining a reference point (Nishizaki p. 8 of 27 ¶¶3-4, point 1110),  and a reference line (1022) extending from the point; and the data portion comprising a data unit (1030) arranged on an encoding line (1a,1b-8a,8b), the encoding line extending from the reference point and arranged at an angle a to the reference line (Nishizaki, fig. 2, can see how line extends from middle), the data unit arranged a distance from the reference point (fig. 2, distance from middle can be seen) as a variable to at least partially encode a parameter of the preparation information (that’s what these codes are being used for in this combination); and he also teaches regarding wherein “the code processing subsystem is configured to decode the encoded preparation (Nishizaki, p. 12 of 27 ¶6) information by: locating the reference and data units of the code; identifying at least two reference units and determining therefrom the reference point and reference line extending from the point (p. 12 of 27, ¶10 thought p. 13 ¶2, getting the pattern and marking from the 1010 and 1020); determining for a data unit a distance along the encoding line from the reference point (p. 10 last paragraph, configuring distance of virtual circles and lines); 
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to incorporate the teachings of Nishizaki with code markings in relation with central and reference data, to easily indicate a code based on radial position and distance from the center, in order easily identify different parameters, as Nestec already does, through a “dialectric or conductive pattern said pattern encoding information” (Nestec, Abstract) being composed of concentric arcs of a circle” and “angular sectors” (Nestec, p. 3 lines 1-4) and the different features relate to different properties, and that pattern is formed and/or printed (Nestec, p. 4 line 16), but Nestec does not describe exactly how that pattern works to define and relay information, so the teachings of Nishizaki, with the way the information is laid out in relation to the references, would supply that information.

Regarding claim 15, Nestec in view of Nishizaki teach all the limitations of claim 14, as above, and further teach wherein the relationship is non-linear.  While it is not specified how the data points in in the pattern specifically relate to the parameters, it is apparent that the timing of each of the different steps, (i.e. the Final recipe layout) is not linear (fig. 9, jumping from steps, pausing, etc.)
  
Regarding claim 18, Nestec discloses method of encoding preparation information, the method comprising forming a code on: a container (1) for a beverage or foodstuff preparation machine, the container for containing beverage or foodstuff material; or an attachment for attachment to the container or a beverage of foodstuff preparation machine;… the data unit being arranged a distance extending along the encoding line from the intersection as a variable for said encoding  (Nestec, p. 3 lines 2-8; p. 7 line 30 through p. 8 line 5; converting patterns into parameters, dispensing time, for instance, takes into account distances from center, the secondary reference below gives a more specific way of identifying the patterns and marks, but even Nestec anticipates this generality.)
Nestec does not disclose 5the method further comprising: arranging at least two reference units to define a reference point and a reference line - extending from said point of a reference portion; and at least partially encoding a parameter of the preparation information with a data portion of the code by arranging a data unit on an encoding line that extends from the reference point and arranged at an angle to the reference line, the data unit being arranged a distance extending along the encoding line from the intersection as a variable for the encoding, and wherein the code has a peripheral length of 600-1600 µm.
First of all, regarding the size,  Nestec does describe that his insert, putting the code on a cup to indicate parameters, can be adaptable to “any shape or size” (Nestec, p. 4 line 31). Furthermore, size is not a novel feature.  As is well established, differences in size is not an inherently novel feature (MPEP § 2144.04IV.(A)) as this device, reading the code, would work the same even if the features were reduced in size.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Nestec in view of Nishizaki, to change the size of the code area, in order to better hide the coding feature on the container, for aesthetic purposes (to not be conspicuous), for instance on mugs that match other kitchenware (As evidence for this, please see WO2015/055849 to Empl see equivalent US2016/0242594,¶17 that describes , that describes small QR codes within the claimed; range “1.5 mm” equals 1,500 µm).
Regarding the other limitations, however, Nishizaki teaches a further method further comprising: arranging at least two reference units to define a reference point (fig. 1, 1011) and a reference line (1022) extending from said point of a reference portion (seen in fig. 2); and at least partially encoding a parameter of the preparation information with a data portion of the code by arranging a data unit on an encoding line that extends from the reference point and arranged at an angle to the reference line (data points along 1a,1b – 8a,8b that are at angles to line 1022), the data unit being arranged a distance extending along the encoding line from the intersection as a variable for said encoding (seen in fig. 2, the extending along and how the parks are at different distances).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to incorporate the teachings of Nishizaki with code markings in relation with central and reference data, to easily indicate a code based on radial position and distance from the center, in order easily identify different parameters, as Nestec already does, through a “dialectric or conductive pattern said pattern encoding information” (Nestec, Abstract) being composed of concentric arcs of a circle” and “angular sectors” (Nestec, p. 3 lines 1-4) and the different features relate to different properties, and that pattern is formed and/or printed (Nestec, p. 4 line 16), but Nestec does not describe exactly how that pattern works to define and relay information, so the teachings of Nishizaki, with the way the information is laid out in relation to the references, would supply that information.
Regarding claim 23, Nestec in view of Nishizaki teach all the limitations of claim 1, as above, but do not further explicitly teach a container wherein the data portion comprises another data unit (Nishizaki, information dots 1030) arranged on an encoding line (virtual radiation lines 1a,1b – 8a,8b), the encoding line extending from the reference point and arranged at another angle a to the reference line (Nishizaki, data units are along virtual radiation lines [1a,1b through 8a,8b], all the concentric virtual circles 1031-1034 “at a distance from the reference point”, and all the lines at different angles to reference line 1022, p. 8 of 27 ¶5).

Regarding claim 25, Nestec in view of Nishizaki teach all the limitations of claim 1, as above, but do not further explicitly teach a container wherein at least one of the data portion or the reference portion is one of a substantially circular portion (Nestec fig. 1) or a quadrilateral portion, and the length (“a length”) is one of a diameter for the substantially circular portion (indeed these do have lengths) or a side length for the quadrilateral portion.  

Regarding claim 26, Nestec discloses container (1) for a foodstuff or beverage preparation machine, the container containing beverage or foodstuff material and comprising a code  (fig. 2) encoding preparation information.  However, Nestec does not disclose the code comprising a reference portion and a data portion: the reference portion comprising an arrangement of at least two reference units defining a reference point and a reference line extending from the point; and the data portion comprising a data unit arranged on a virtual line, the virtual line extending from the reference point and arranged at an angle a to the reference line, the data unit arranged a distance from the reference point and at least partially encoding a parameter of the preparation information, wherein the at least two reference units and the data unit are all the same size.
However, Nishizaki does teach the code comprising a reference portion and a data portion: the reference portion comprising an arrangement of at least two reference units (Nishiaki, fig. 1) defining a reference point (fig. 1, 1011) and a reference line (1022)extending from the point; and the data portion comprising a data unit arranged on a virtual line, the virtual line extending from the reference point and arranged at an angle a to the reference line, the data unit arranged a distance from the reference point (data points along 1a,1b – 8a,8b that are at angles to line 1022) and at least partially encoding a parameter of the preparation information, wherein the at least two reference units and the data unit are all the same size (fig. 18, at least, it is noted that there are many examples in Nishizaki how these reference points would be sized and arrange, and it would be obvious to use any one of these added to Nestec who teaches a code but might want one more specific).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to incorporate the teachings of Nishizaki with code markings in relation with central and reference data, to easily indicate a code based on radial position and distance from the center, in order easily identify different parameters, as Nestec already does, through a “dialectric or conductive pattern said pattern encoding information” (Nestec, Abstract) being composed of concentric arcs of a circle” and “angular sectors” (Nestec, p. 3 lines 1-4) and the different features relate to different properties, and that pattern is formed and/or printed (Nestec, p. 4 line 16), but Nestec does not describe exactly how that pattern works to define and relay information, so the teachings of Nishizaki, with the way the information is laid out in relation to the references, would supply that information.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nestec S.A. (Wipo Patent Publication WO2014096405A1, herein “Nestec”) in view of Nishizaki Wipo Patent Publication WO2011152296, Translation of Specification attached) and further in view of Spiegel (U.S. Patent Application Publication 2013/ 0312619).
Regarding claim 24, Nestec in view of Nishizaki teach all the limitations of claim 1, as above, but do not further explicitly teach a container wherein at least one of the data portion or the reference portion has a length of 50-250 µm.  However, Spiegel discloses wherein at least one of the data portion or the reference portion has a length of 50-250 µm (Spiegel, ¶66, fig. 6 .1-5mm for diameter of dots, .1mm equals 100 µm, therefore this range anticipates the limitation, MPEP 2131.03).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to modify Nestec in view of Nishizaki, to have the dots met the limitaitons, in order to keep the code small so it is not obtrusive, and also to include a lot of information in the device.

Response to Arguments
Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive. 
Regarding the size, applicant merely put that limitation in to the independent claims.  The legal reasoning still stands, and applicant did not argue effectively against it (Arguments p. 10), neglecting to not the legal reasoning, and further Examiner has provided a teaching reference.  
Applicant further argues for the size of the reference points and that Nishizaki require them to be of different sizes (Arguments, p. 8- 9).  This is not precisely true as Nishizaki fig. 18 does have the reference marks as the same size.  Thus these limitations would be obvious in light of the combinations above.
	No other independent arguments were made.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed forms PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761